Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 06/01/2022, are accepted and do not introduce new matter. 
Claims 16, 29, 34 and 37-49 are pending; claims 1-15, 17-28, 30-33 and 35-36 are cancelled; claims 37-49 are new. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven E.  Warner (Reg. No. 33,326) on 08/22/2022.
The application has been amended as follows: 
Claim 16. A concealed fire sprinkler arrangement comprising: 
(A) a concealed fire protection sprinkler having a threaded base for connection to an output fitting of a fluid supply conduit, the concealed fire protection sprinkler comprising: 
(a) a body having an output orifice and a flange; 
(b) a seal cap configured to seal a flow of fluid from the output orifice; 
(c) a thermally-responsive element positioned to releasably retain the seal cap, the thermally-responsive element comprising a fusible soldered link; 
(d) a plurality of deflector support members extending from the flange; and 
(e) a deflector connected to the plurality of deflector support members; 
(B) a support cup having rigid outer walls and configured to support the concealed fire protection sprinkler; and 
(C) a cover plate assembly for covering the concealed fire protection sprinkler, the cover plate assembly comprising: 
(a) a cylindrical escutcheon removably attached to the support cup by a press-fit or a threaded connection into the rigid outer walls of the support cup, the escutcheon having a circumferential annular flange, and perforations on outer walls for installation with the fire protection sprinkler, the escutcheon being made of copper or a copper alloy; and 
(b) a metal frame being made of copper or a copper alloy and having multiple tabs and a spring, the metal frame being in the shape of a flat ring, and the multiple tabs being formed on the metal frame by downwardly bending outer sections of the metal frame into L-shapes, the metal frame being mounted to the circumferential annular flange of the escutcheon by adhesive; 
(c) a flat and annular cover plate releasably connected with solder to the multiple tabs of the metal frame around the perimeter of the circumferential annular flange of the escutcheon and the spring of the metal frame applying a downward force against the cover plate when the cover plate assembly is attached to the metal frame, and the flat and annular cover plate being configured to conceal the fire protection sprinkler, the cover plate being attached to the metal frame with solder between the bottom of each of the multiple tabs and a first layer on a first side of the cover plate, the solder being designed to melt at a first predetermined temperature to allow for release of the cover plate to expose the fire protection sprinkler, the cover plate being configured to release from the fire protection sprinkler at the first predetermined temperature, and the cover plate having an entire length from one end to an opposite end and comprising: 
(i) the first layer [[of metal]] on the first side of the cover plate and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the first side of the cover plate having the first layer directly facing, in its entirety, the concealed fire protection sprinkler, wherein the first layer consists of a copper alloy; and 
(ii) a second layer of metal on a second side of the cover plate, the second side being opposite to the first side and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the second layer of metal being more resistant to corrosion than is the first layer, and being bonded directly to the first layer, wherein the second layer consists of a stainless steel alloy, 
wherein (1) the entire first layer of metal facing the fire protection sprinkler is more thermally conductive than is the second layer, and (2) the first layer of metal has a greater thickness than that of the second layer, and 
wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate upon melting of the fusible soldered link.
Claim 47. The concealed fire sprinkler arrangement according to claim 16, wherein the composite of the copper and stainless steel cover plate provides corrosion resistance on the room side of the fire protection sprinkler while maintaining response time of the fire protection sprinkler due to the higher thermal conductivity of the copper layer[[backing]].

Allowable Subject Matter
Claim 16, 29, 34 and 37-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art does no teach a concealed fire sprinkler arrangement comprising: a concealed fire protection sprinkler having a threaded base for connection to an output fitting of a fluid supply conduit, the concealed fire protection sprinkler comprising: a body having an output orifice and a flange; a seal cap configured to seal a flow of fluid from the output orifice; a thermally-responsive element positioned to releasably retain the seal cap, the thermally-responsive element comprising a fusible soldered link; a plurality of deflector support members extending from the flange; and a deflector connected to the plurality of deflector support members; a support cup having rigid outer walls and configured to support the concealed fire protection sprinkler; and a cover plate assembly for covering the concealed fire protection sprinkler, the cover plate assembly comprising: 
(a) a cylindrical escutcheon removably attached to the support cup by a press-fit or a threaded connection into the rigid outer walls of the support cup, the escutcheon having a circumferential annular flange, and perforations on outer walls for installation with the fire protection sprinkler, the escutcheon being made of copper or a copper alloy; and (b) a metal frame being made of copper or a copper alloy and having multiple tabs and a spring, the metal frame being in the shape of a flat ring, and the multiple tabs being formed on the metal frame by downwardly bending outer sections of the metal frame into L-shapes, the metal frame being mounted to the circumferential annular flange of the escutcheon by adhesive; (c) a flat and annular cover plate releasably connected with solder to the multiple tabs of the metal frame around the perimeter of the circumferential annular flange of the escutcheon and the spring of the metal frame applying a downward force against the cover plate when the cover plate assembly is attached to the metal frame, and the flat and annular cover plate being configured to conceal the fire protection sprinkler, the cover plate being attached to the metal frame with solder between the bottom of each of the multiple tabs and a first layer on a first side of the cover plate, the solder being designed to melt at a first predetermined temperature to allow for release of the cover plate to expose the fire protection sprinkler, the cover plate being configured to release from the fire protection sprinkler at the first predetermined temperature, and the cover plate having an entire length from one end to an opposite end and comprising: 
(i) the first layer on the first side of the cover plate and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the first side of the cover plate having the first layer directly facing, in its entirety, the concealed fire protection sprinkler, wherein the first layer consists of a copper alloy; and 
(ii) a second layer of metal on a second side of the cover plate, the second side being opposite to the first side and extending along the entire length of the cover plate from the one end of the cover plate to the opposite end of the cover plate, the second layer of metal being more resistant to corrosion than is the first layer, and being bonded directly to the first layer, wherein the second layer consists of a stainless steel alloy, 
wherein the entire first layer of metal facing the fire protection sprinkler is more thermally conductive than is the second layer, and the first layer of metal has a greater thickness than that of the second layer, and wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate upon melting of the fusible soldered link.
Related art, like Kikuchi et al (U.S. 2003/0196821), teaches a similar concealment assembly for a fire sprinkler. However, they do not teach a metal frame being made of copper or a copper alloy and having multiple tabs and a spring, the metal frame being in the shape of a flat ring; wherein a flat and annular cover plate releasably connected with solder to the multiple tabs of the metal frame around the perimeter of the circumferential annular flange of the escutcheon and the spring of the metal frame applying a downward force against the cover plate when the cover plate assembly is attached to the metal frame. Kikuchi, thus fails to teach a metal frame in between the escutcheon and a cover plate, wherein the metal frame has a spring that applies a downwards force on the cover plate. It would not be obvious to modify Kikuchi to include the missing structure because doing so would require a significant change to the device of Kikuchi, wherein the modification would be further considered hindsight rationale, since the missing structure is not taught in the prior art.
Other related art, Rekeny (U.S. 8,176,987), teaches a concealed fire sprinkler including a  escutcheon, a metal frame, a cover plate, tabs and a spring. However, claim 16 requires that the multiple tabs and the spring are defined on the metal frame. As seen in Fig 3 of Rekeny, the spring 70 is defined on metal frame 18, but the multiple tabs 38 that attach to the cover plate are defined on the escutcheon 34, not on the cover plate. As such, Rekeny is also missing claimed subject matter. It would not be obvious to modify Rekeny so that the tabs are defined on the metal frame, since the metal frame in this case is used as a self-aligning feature, modifying the metal frame would interrupt the self-aligning features of the device of Rekeny. Therefore, this modification would not be obvious to make.  
Furthermore, regarding the claimed limitations of the first and second layers, Applicant argues that Haynes (U.S. 2009/0169918) teaches a metallic layer composite that is not analogous to the art. Examiner concedes to this argument, as there is no evidence in Haynes that could lead someone of ordinary skill in the art to modify a fire sprinkler assembly with its teachings. 
Therefore, Examiner asserts that the claim is allowed on the basis of the claimed structure of the concealment assembly (escutcheon, metal frame and cover plate), and also on the basis of the composition and details of the two layers of the cover plate; as these features are not taught in the prior art.
All other pending claims are allowed for further limiting claim 16, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752